CARRAND, Circuit Judge. '
[1] In this case, a record of 429 printed pages has been presented to this court for the purpose of presenting an alleged error of the trial court in refusing to grant a continuance. The question could have been presented on a record of a dozen pages. We think the trial court ought to exercise some supervision over the record certified here, by excluding redundant and immaterial matters.
[2] It is well settled that the granting or refusing of a continuance rests in the sound discretion of the trial court, and that its action will not be disturbed by this court, except in a case of clear abuse of that discretion. Warren v. U. S., 250 Fed. 89, - C. C. A. -; Isaacs v. U. S., 159 U. S. 487-489, 16 Sup. Ct. 51, 40 L. Ed. 229.
[3] The offense charged against Bond was that of conspiring with employés of an express company to transport and deliver intoxicating liquor in violation of section 238, Penal Code (Act March 4, 1909, c. 321, 35 Stat. 1136 [Comp. St. 1916, § 10408]). The affidavit in support of a continuance discloses that a firm of attorneys had been employed by the defendant, who expected to be present and try his case, and that they were unable to be present. It appears, however, that defendant did have counsel present in court to defend him, and *805we cannot conclude, from an examination of the affidavit, that the trial court erred in refusing a continuance, saying nothing about an ahu.se of its discretion.
The judgment below should be affirmed; and it is so ordered.

<@C5>For other ca£e<* see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes